Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 1/15/2021.
Claims 1-5 are pending.

Response to Argument
Applicant’s arguments, see page 3, filled on 1/15/2021, with respect to Double Patenting Rejection of claims 1-3 have been fully considered and are persuasive. The Double Patenting Rejection has been withdrawn.
Applicant’s arguments, see page 3, filed on 1/15/2021, with respect to the rejection of claims 1-3 under 35 U.S.C. § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Zhang (US 2016/0205692) and INGALE et al. (US 2018/0359790) in view of AGYAPONG et al. (US 2016/0345250).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2016/0205692).

Regarding claim 1, Zhang discloses a user equipment [Fig. 15, ¶ 208; UE 400] comprising: 
a receiver [Fig. 15, ¶ 210; receiving module 420] configured to receive measurement configuration information from a first cell [¶ 169; receives a handover command sent by the base station, wherein the handover command carries system information of a target cell], the measurement configuration information indicating a subcarrier spacing applied to a second cell [¶ 172; the system information include parameters .DELTA.UL and .DELTA.DL indicating an uplink spacing and a downlink spacing between the subcarriers of the target cell]; and 
a controller [Fig. 15, ¶ 172; determining module 430] configured to perform measurement on the second cell based on the measurement configuration information [Fig. 8, ¶ 65, claim 1; measure channel state information based on the received system information that includes CSI-RS configuration information of the NUE in the target cell/(measurement configuration information)].

Regarding claim 2, the claim recites an apparatus for controlling a user equipment to perform the functions of the user equipment of claim 1; therefore, claim 2 is rejected along the same rationale that rejected in claim 1. 

Regarding claim 3, the claim recites a method for a user equipment to perform the functions of the user equipment of claim 1; therefore, claim 3 is rejected along the same rationale that rejected in claim 1. 

Regarding claim 4, Zhang discloses the user equipment according to claim 1.
Zhang further discloses wherein the measurement configuration information includes information identifying the second cell [¶ 172; wherein the system information of the target cell includes identity information of the target cell, including a frequency, a cell identity, and the like].

Regarding claim 5, Zhang discloses the user equipment according to claim 1.
Zhang further discloses wherein the receiver is configured to receive the measurement configuration information by broadcasting signaling [¶ 117; when system information carried by a PVC changes, each subcarrier synchronously sends the PCH or other broadcast information to notify all MUEs that are served by the current subcarrier].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 unpatentable over INGALE et al. (US 2018/0359790) in view of AGYAPONG et al. (US 2016/0345250).

Regarding claim 1, INGALE discloses a user equipment [Fig. 15B, ¶ 103; UE 102] comprising: 
a receiver [Fig. 15B, ¶ 103; communication module 1512] configured to receive measurement configuration information from a first cell [Fig. 8, ¶ 65; receives measurement configuration from PCell of the MeNB (step 8002)]; and 
a controller [Fig. 15B, ¶ 103; processor module 1516] configured to perform measurement on the second cell based on the measurement configuration information [Fig. 8, ¶ 65, claim 1; performs signal strength measurements i.e. RSRP/RSRQ measurements on BRS of one or more detected cells and determine best DL beam index for concerned cell (the concerned added SCell) based on the received synchronization signal configuration/ measurement configuration].
INGALE disclose all aspects of claim invention set forth above, but does not explicitly disclose the measurement configuration information indicating a subcarrier spacing applied to a second cell.
However, AGYAPONG discloses the measurement configuration information indicating a subcarrier spacing applied to a second cell [¶ 67; the small cell base station configuration signaled to the user equipment comprises a numerology used by the small cell base station, like a subcarrier spacing].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “the measurement configuration information indicating a subcarrier spacing applied to a second cell” as taught by AGYAPONG in the system of INGALE, so that it would to provide improved approaches for controlling small cells and/or user equipments within a wireless communication system comprising a macro cell having a macro base station controlling a plurality of small cells [see AGYAPONG; ¶ 15].

Regarding claim 2, the claim recites an apparatus for controlling a user equipment to perform the functions of the user equipment of claim 1; therefore, claim 2 is rejected along the same rationale that rejected in claim 1. 

Regarding claim 3, the claim recites a method for a user equipment to perform the functions of the user equipment of claim 1; therefore, claim 3 is rejected along the same rationale that rejected in claim 1. 

Regarding claim 4, the combined system of INGALE and AGYAPONG discloses the user equipment according to claim 1.
INGALE further discloses wherein the measurement configuration information includes information identifying the second cell [Fig. 2, ¶ 44; wherein the synchronization signal configuration used to detect the Physical Cell Identity (PCI) or Cell Identifier (cell id) and the corresponding DL coverage beam index for one or more cells on configured frequency].

Regarding claim 5, the combined system of INGALE and AGYAPONG discloses the user equipment according to claim 1.
INGALE further discloses wherein the receiver is configured to receive the measurement configuration information by broadcasting signaling [¶ 58; for standalone mode of operation a default PRACH configuration which is frequency agnostic can be specified in 3GPP specifications or may be provided to the UE through broadcast signaling by the next generation RAT cell directly].
	
Conclusion
In additional to references cited that are used for rejection as set forth above, Olufunmilola et al. (US 2014/0146732) is also considered as relevant prior arts for rejection in claims 1, 2 and 3 for limitation “the measurement configuration information indicating a subcarrier spacing applied to a second cell” [See Olufunmilola, Fig. 8, ¶ 60; the configuration .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469